Citation Nr: 0305284	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  97-20 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
bilateral defective hearing from November 7, 1996, to January 
4, 2000.

2.  Entitlement to a rating in excess of 50 percent for 
bilateral defective hearing on and after January 5, 2000.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to November 
1947 and from September 1950 to November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
RO that confirmed and continued a 10 percent rating for 
service-connected bilateral defective hearing.  In June 1998, 
while the appeal was pending, the RO entered a decision 
increasing the rating for bilateral defective hearing from 10 
to 20 percent, effective April 8, 1998.  The case was 
thereafter transferred to the Board in April 1999.

In June 1999, the Board remanded the case to the RO in order 
to afford the veteran an opportunity to appear at a Board 
hearing at the RO.  The veteran did not appear for the Board 
hearing as scheduled; however, he did appear for a hearing 
before a hearing officer at the RO in December 1999.  The 
hearing officer, by a decision entered in February 2000, 
increased the veteran's rating for bilateral defective 
hearing from 20 to 50 percent, effective January 5, 2000.  
The hearing officer also granted an earlier effective date 
for the 20 percent evaluation for bilateral defective 
hearing, making the 20 percent rating effective from November 
7, 1996.  The veteran's representative continued to express 
dissatisfaction with the ratings assigned.

This case was also before the Board in April 2001 when it was 
remanded for additional development.  




FINDINGS OF FACT

1.  Prior to January 5, 2000, the veteran had left ear 
hearing acuity corresponding to a numeric designation no 
worse than V and right ear hearing acuity corresponding to a 
numeric designation no worse than VI.

2.  Since January 5, 2000, the veteran has had left ear and 
right ear hearing acuity corresponding to a numeric 
designation no worse than VIII.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for bilateral defective 
hearing from November 7, 1996, to January 4, 2000, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.27, 4.85, 4.86, Table VI, Table VIa, Table VII 
(Diagnostic Code 6102) (1998); 38 C.F.R. §§ 4.1, 4.7, 4.27, 
4.85, 4.86(a), Table VI, Table VIa, Table VII (Diagnostic 
Code 6100) (2002).

2.  A rating in excess of 50 percent for bilateral defective 
hearing on and after January 5, 2000, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.27, 
4.85, 4.86, Table VI, Table VIa, Table VII (Diagnostic Code 
6105) (1998); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.85, 4.86(a), 
Table VI, Table VIa, Table VII (Diagnostic Code 6100) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

In this case, the veteran's service-connected bilateral 
defective hearing is currently evaluated as 20 percent 
disabling from November 7, 1996, to January 5, 2000 and as 
50 percent disabling since January 5, 2000 under the 
provisions of 38 C.F.R. § 4.85 (1998), 38 C.F.R. §§ 4.85, 
4.86 (2002).

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria); 38 C.F.R. 
§ 4.85 (1998); 38 C.F.R. § 4.85 (2002).

The Board notes that the schedular criteria for evaluating 
diseases of the ear and other sense organs were amended 
effective June 10, 1999.  64 Fed. Reg. 25,202-25,210 (1999) 
(May 11, 1999).  Because this change took effect during the 
pendency of the veteran's appeal, both the former and the 
revised criteria will be considered in evaluating the 
veteran's bilateral defective hearing.  The United States 
Court of Appeals for Veterans Claims has held that when a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless Congress and/or the VA 
Secretary provide otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The regulatory criteria of 
Diagnostic Code 6100 may be applied prospectively, but the 
statutory changes established in June 1999 may only be 
applied from that date forward.  38 U.S.C.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000.  The Board notes that the RO has 
evaluated the veteran's claim using both the old and the new 
criteria with notice provided to the veteran in a December 
2002 supplemental statement of the case (SSOC).  Accordingly, 
there is no prejudice to the veteran in the Board's 
adjudication of the claim under both criteria.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The criteria in effect both before and after the change 
establish eleven auditory acuity levels designated from I to 
XI.  Whether viewing the old or new criteria, Tables VI and 
VII as set forth following 38 C.F.R. § 4.85 are used to 
calculate the rating to be assigned.  38 C.F.R. § 4.85 
(1998); 38 C.F.R. § 4.85 (2002).  In instances where, because 
of language difficulties, the Chief of the Audiology Clinic 
certifies that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa of 
38 C.F.R. § 4.85 is to be used to assign a rating based on 
puretone averages.  38 C.F.R. § 4.85(c) (1998); 38 C.F.R. 
§ 4.85(c) (2002).  The Board has compared the previous 
versions of Table VI and Table VII, with the new versions of 
these tables, and finds that there has been no discernable 
change in them.  Furthermore, the revisions in the language 
in 38 C.F.R. § 4.85 do not change the method by which Tables 
VI and VII are interpreted, but only describe, in greater 
detail, how they are applied.  Additionally, as discussed 
below, the language added by 38 C.F.R. § 4.86 for exceptional 
patterns of hearing impairment do apply in the veteran's case 
because the evidence shows that he had puretone thresholds at 
each of the four specified frequencies of 55 decibels or 
more, as evidenced by audiometric testing conducted by VA in 
April 1998, January 2000, and December 2001.  38 C.F.R. 
§ 4.86 (2002).  In this regard, when the puretone threshold 
at each of the four specified frequencies (1,000, 2,000, 
3,000, and 4,000 Hertz (Hz)) is 55 decibels or more, Table VI 
or Table VIa is to be used, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a) (2002).  

The second new provision of 38 C.F.R. § 4.86(b) provides that 
when the puretone threshold is 30 decibels or less at 1,000 
Hz, and 70 decibels or more at 2,000 Hz, Table VI or Table 
VIa is to be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
numeral.  38 C.F.R. § 4.86(b) (2002).  The Board notes that 
this provision does not apply to the veteran's case because 
his bilateral defective hearing does not fit within this 
provision.

Prior to January 5, 2000

In the veteran's case, when examined by VA in March 1997, it 
was noted that he had been evaluated in December 1996 by VA; 
however, those test results were deemed invalid and 
unreliable.  The March 1997 VA evaluation report also 
indicates that the veteran was evaluated in January 1997, 
however, those test results were not made available.

Audiometric testing conducted by VA in March 1997 revealed 
puretone thresholds of 55, 55, 70, and 70 decibels in the 
right ear, and 50, 55, 60, and 65 decibels in the left ear, 
at 1000, 2000, 3000, and 4000 Hz, respectively.  Speech 
recognition ability was 68 percent in the right ear, and 80 
percent in the left ear.  Applying these test results to 
38 C.F.R. § 4.85, Table VI (1998), the veteran has a numeric 
designation of V for the right ear, and a numeric designation 
of IV for the left ear, resulting in a finding that an 
increase in the currently assigned 20 percent is not 
warranted.  This is so because, when applying Table VII with 
a numeric designation of V for the right ear, and IV for the 
left ear, the veteran is only entitled to a 10 percent 
rating, 38 C.F.R. § 4.85 (Diagnostic Code 6101) (1998).  

In a Report of Contact, dated in June 1998, the RO noted that 
the VA audiologist opined that the veteran's April 1998 
speech discrimination scores were not accurate and, 
therefore, not representative of the true organic hearing 
impairment.  The VA audiologist felt that the veteran had 
exaggerated the veteran's supposed inability to recognize 
speech and that puretone thresholds should be used for rating 
purposes.

Audiometric testing conducted by VA in April 1998 revealed 
puretone thresholds of 60, 60, 80, and 80 decibels in the 
right ear, and 60, 60, 65, and 75 decibels in the left ear, 
at 1000, 2000, 3000, and 4000 Hz, respectively.  The average 
puretone threshold was 70 in the right ear and 65 in the left 
ear.  There were no speech discrimination scores reported.  
Consequently, applying these test results to 38 C.F.R. § 
4.85(c), Table VIa, Table VI (1998), the veteran has a 
numeric designation of VI for the right ear, and V for the 
left ear, resulting in a finding that an increase in the 
currently assigned 20 percent rating is not warranted.  

The Board notes that, although the April 1998 VA examination 
report does not reflect the veteran's speech discrimination 
scores, the RO noted that the veteran had a 68 percent 
discrimination score in the right ear and an 80 percent 
discrimination score in the left ear in its June 1998 rating 
action.  Even assuming the veteran's speech discrimination 
scores were accurate, applying the April 1998 test results to 
38 C.F.R. § 4.85(c), Table VIa, Table VI (1998), the veteran 
would still have a numeric designation of VI for the right 
ear, but he would have IV for the left ear.  These results 
would still result in a 20 percent rating.  Id.  

As explained above, the VA examination findings reflect that, 
for VA rating purposes, the veteran has no worse than level 
VI hearing in the right ear and level V hearing in the left 
ear for the period prior to January 5, 2000.  The point where 
these hearing levels intersect on Table VII results in a 20 
percent rating under the old criteria.  Although testing was 
not done after the June 1999 change in criteria and before 
the January 5, 2000, award of a higher rating, even if the 
new criteria were applied, and Table VIa was used for the 
veteran's right ear given the March 1997 results and for both 
ears given the April 1998 results, a rating higher than 20 
percent would not be warranted.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule is not applicable; therefore, the evidence does 
not warrant a rating in excess of 20 percent prior to January 
5, 2000, and this claim must be denied.  



Since January 5, 2000

Turning to the issue of whether the veteran is entitled to a 
rating in excess of 50 percent for bilateral defective 
hearing on and after January 5, 2000, the Board finds that he 
is not.  Based on the January 2000 and December 2001 VA 
examination findings, the veteran's service-connected 
bilateral defective hearing does not warrant more than a 50 
percent rating under either old or new criteria.

Audiometric testing conducted by VA in January 2000 revealed 
puretone thresholds of 65, 65, 80, and 90 decibels in the 
right ear, and 65, 70, 75, and 80 decibels in the left ear, 
at 1000, 2000, 3000, and 4000 Hz, respectively.  The average 
puretone threshold is 75 in the right ear and 72.5 in the 
left ear.  Speech discrimination score was 56 percent in the 
right ear, and 52 percent in the left ear.  Applying these 
test results to 38 C.F.R. § 4.85, Table VI (1998), the 
veteran has a numeric designation of VIII in each ear, 
resulting in a finding that a higher rating than 50 percent 
is not warranted.  This is so because, with a numeric 
designation of VIII in each ear, the veteran is entitled to a 
50 percent rating but no more.  38 C.F.R. § 4.85, Table VII 
(Diagnostic Code 6105) (1998).  The same results are obtained 
by applying the results to 38 C.F.R. § 4.85, Table VI, Table 
VII (Diagnostic Code 6100) (2002).  Additionally, as is 
apparent from the results set out above, the veteran did have 
thresholds of 55 or greater in each of the specified 
frequencies.  Consequently, 38 C.F.R. § 4.86 is for 
application.  Nevertheless, application of 38 C.F.R. § 4.86 
is not beneficial to the veteran as it results in a lower 
roman numeral designation of VI in each ear using Table VIa, 
which the Board notes would only provide for a 30 percent 
rating under either criteria.  

Audiometric testing conducted by VA in December 2001 revealed 
puretone thresholds of 60, 65, 80, and 85 decibels in the 
right ear, and 60, 65, 70, and 75 decibels in the left ear, 
at 1000, 2000, 3000, and 4000 Hz, respectively.  The average 
puretone threshold was 72.5 in the right ear and 67.5 in the 
left ear.  Speech discrimination score was 48 percent in the 
right ear, and 52 percent in the left ear.  Applying these 
test results to 38 C.F.R. § 4.85, Table VI (1998), the 
veteran has a numeric designation of VIII in each ear, 
resulting in a finding that a higher rating than 50 percent 
is not warranted.  This is so because, with a numeric 
designation of VIII in each ear, the veteran is entitled to a 
50 percent rating, but no more.  38 C.F.R. § 4.85, Table VII 
(Diagnostic Code 6105) (1998).  The same results are obtained 
by applying the results to 38 C.F.R. § 4.85, Table VI, Table 
VII (Diagnostic Code 6100) (2002).  Additionally, as is 
apparent from the results set out above, the veteran did have 
thresholds of 55 or greater in each of the specified 
frequencies.  Consequently, 38 C.F.R. § 4.86 is for 
application.  Nevertheless, application of 38 C.F.R. § 4.86 
is not beneficial to the veteran as it results in a lower 
roman numeral designation of VI in the right ear and V in the 
left ear using Table VIa, which the Board notes would only 
provide for a 20 percent rating.  

As explained above, both the January 2000 and December 2001 
VA examination findings reflect that, for VA rating purposes, 
the veteran has no worse than level VIII hearing in each ear.  
The point where these hearing levels intersect, on Table VII, 
results in a 50 percent rating under either old or new 
criteria.  Under these circumstances, the veteran does not 
warrant a rating in excess of 50 percent since January 5, 
2000.  

The Board notes that the amended 38 C.F.R. § 4.86(b) is not 
applicable here, since the puretone threshold is not 30 
degrees or less at 1000 Hz on any of the audiometric 
examinations during the periods in question.

Although the Board recognizes the veteran's complaints 
regarding difficulties due to bilateral defective hearing, 
the Board is constrained by VA rating criteria.  
Consequently, for the reasons set out above, the Board finds 
that the preponderance of the evidence is against his claim 
for a higher rating than 20 percent prior to January 5, 2000, 
and the claim for a rating in excess of 50 percent since 
January 5, 2000.  

In view of the above, the Board has considered whether the 
veteran is entitled to a rating for bilateral defective 
hearing on account of considerations outside the schedular 
rating criteria.  The Board, however, finds that the evidence 
does not tend to show that the service-connected disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (2002).  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The 
current evidence of record does not demonstrate that the 
service-connected disability resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2002).  In the veteran's case, there is no indication that 
service-connected bilateral defective hearing problems are so 
unusually debilitating as to warrant a referral of his case 
for an extraschedular evaluation under § 3.321(b).  As noted 
above, there is no evidence that the nature and severity of 
these symptoms are beyond what is contemplated by the 
applicable criteria.  It is not shown by the evidence that 
the appellant has required frequent hospitalization for his 
bilateral defective hearing, or that there has been any 
significant or regular outpatient treatment for this 
disability.  In view of these findings and in the absence of 
evidence of extraordinary symptoms, the Board concludes that 
the schedular criteria adequately contemplate the nature and 
severity of the veteran's service-connected bilateral 
defective hearing.  Therefore, the Board concludes that a 
remand to the RO for referral of the issue to the VA Central 
Office for consideration of an extraschedular evaluation is 
not warranted.

In adjudicating this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA).  This law is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which the RO decided the claim and of the elements 
necessary to be granted the benefit sought.  This is 
evidenced by the rating actions of April 1997 and June 1998; 
February 2000 hearing officer's decision; statement of the 
case issued in May 1997; and SSOC issued in December 2002, 
which informed him of the applicable law and regulations.  
The record also reflects that the veteran was notified by the 
RO in a July 2001 and December 2001 letter of changes brought 
about by the VCAA.  The record shows that the RO has notified 
the veteran of the evidence necessary to substantiate the 
claim, and he was given the opportunity to submit additional 
evidence.  Specifically, the RO notified the veteran of the 
development of his claim, the type of evidence needed to 
prove his claim, and of which evidence would be obtained by 
the veteran, and which evidence would be retrieved by VA.  
38 U.S.C.A. § 5103(a) (West 2002).  These documents also show 
that VA has provided the veteran with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board notes that, in July 2001, the RO informed the 
veteran that he had previously indicated that he had received 
treatment by the Ahlbin Center for Rehabilitation in 
Trumbull, Connecticut, as referred to in a May 1997 letter 
from the veteran.  The RO enclosed a VA Form 21-4142, 
"Authorization for Release of Information" and requested 
that the veteran complete, sign, and return the form.  In 
December 2001, the RO again requested that the veteran 
complete, sign, and return the enclosed VA Form 21-2142 so 
that the RO could obtain treatment records from the Ahlbin 
Center.  The RO also noted that the veteran could obtain 
these records himself and send them to the RO.  The record 
shows that the veteran did not complete, sign, or return the 
VA Form 21-2142.  Additionally, in response to the RO's 
December 2001 letter, the veteran's representative submitted 
a letter in December 2001 indicating that the only treatment 
for the veteran's hearing loss was done at the VA Medical 
Center in West Haven.

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  In this case, VA outpatient treatment 
records were obtained pursuant to the Board's April 2001 
remand, and the veteran has not indicated that additional 
records exist that would have an effect on the Board's 
analysis.  

Finally, the new law and regulations provide that an opinion 
or examination be provided where necessary. 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)).  Here, the veteran was provided VA 
examinations in December 1996, January 1997, March 1997, 
April 1998, January 2000, and December 2001, and VA examiners 
rendered opinions on the severity of the veteran's service-
connected bilateral defective hearing.  Moreover, the veteran 
submitted a written statement in May 2001 indicating that, 
due to his age, traveling for further hearing tests was not 
possible.  In this regard, an additional examination or 
medical opinion being unnecessary, the Board finds that the 
RO has satisfied the new duty-to-assist obligations.  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of this claim 
and further expending of VA's resources are not warranted.  





	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 20 percent for bilateral defective 
hearing from November 7, 1996, to January 4, 2000, is denied.

A rating in excess of 50 percent for bilateral defective 
hearing on and after January 5, 2000, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

